Title: To Thomas Jefferson from Benjamin Franklin, 11 July 1785
From: Franklin, Benjamin
To: Jefferson, Thomas



Passy July 11. 85.

Mr. Franklin presents his respectful Compliments to Mr. Jefferson, and requests he would be so good as to ask either of the Imperial and Sardinian Ambassadors the Favour of forwarding the enclos’d Letters, of which they will make no Difficulty. Mr. F. also recommends Dr. Ingenhauss to Mr. Jefferson, as a proper Correspondent in case he should have any thing to insinuate to that Court. Dr. F’s best Wishes attend Mr. Jefferson.
